People v Davidson (2015 NY Slip Op 08749)





People v Davidson


2015 NY Slip Op 08749


Decided on November 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2013-07601
 (Ind. No. 2550/10)

[*1]The People of the State of New York, appellant,
vRichard Davidson, respondent.


Richard Davidson, Stormville, N.Y., respondent pro se.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Yael V. Levy and Kevin C. King of counsel), for appellant.

DECISION & ORDER
Application by the respondent for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 26, 2014 (People v Davidson, 122 AD3d 937), reversing stated portions of an order of the Supreme Court, Nassau County, entered July 10, 2013.
ORDERED that the application is denied.
The respondent has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court